Opinion issued February 21, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00848-CV
                            ———————————
                         MAREK MENGER, Appellant
                                        V.
                         SHERRY MENGER, Appellee


                    On Appeal from the 310th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-06434


                          MEMORANDUM OPINION

       Appellant, Marek Menger, representing that he no longer wishes to pursue

this appeal, has filed an unopposed motion to dismiss the appeal. No other party has

filed a notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1),

(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.




                                        2